        Case 1:20-cv-02088-DKC Document 51 Filed 07/09/21 Page 1 of 3

                                                           Sheppard, Mullin, Richter & Hampton LLP
                                                           2099 Pennsylvania Avenue, NW, Suite 100
                                                           Washington, D.C. 20006-6801
                                                           202.747.1900 main
                                                           202.747.1901 fax
                                                           www.sheppardmullin.com



                                                           Denise Giraudo
                                                           202.747.1906 direct
                                                           dgiraudo@sheppardmullin.com
July 9, 2021

VIA ECF

Hon. Deborah K. Chasanow
United States District Judge
6500 Cherrywood Lane
Suite 400
Greenbelt, MD 20770


Re: Defendants’ Response To Plaintiff’s Notice Of Supplemental Authority;
   Hammons v. Univ. of Md. Med. Sys. Corp., Case No. 20-cv-2088.

Dear Judge Chasanow:

      On behalf of Defendants University of Maryland Medical System Corporation,

UMSJ Health System, LLC, and University of Maryland St. Joseph Medical Center, LLC

(collectively, the “Medical System”), we write in response to Plaintiff Jesse Hammons’

Notice of Supplemental Authority (ECF No. 50). Hammons asserts recent actions by the

United States Supreme Court and the Department of Health and Human Services (“HHS”)

support his claims and warrant the denial of the Medical System’s pending motion to

dismiss (ECF No. 39). However, Hammons is plainly mistaken.

      Hammons first argues the Supreme Court’s denial of defendant’s petition for writ

of certiorari in Grimm v. Gloucester Cty. Sch. Bd. means that case is now “permanent

binding precedent.” ECF No. 50 at 2; 972 F.3d 586 (4th Cir. 2020), as amended (Aug.

28, 2020), cert. denied, No. 20-1163, 2021 WL 2637992 (U.S. June 28, 2021). But the

Medical System has not disputed Grimm’s precedential effect. Rather, the Medical

System has distinguished Grimm from the instant case because, unlike in Grimm, the
           Case 1:20-cv-02088-DKC Document 51 Filed 07/09/21 Page 2 of 3



July 9, 2021




limited policy at issue – St. Joseph Medical Center’s sterilization prohibition contained in

the Ethical and Religious Directives – is facially neutral. See ECF No. 48 at 13. As such,

in this case, Hammons must allege the Medical System treated him differently as a result

of intentional discrimination or discriminatory animus, which he has failed to do. ECF No.

39-1 at 19–20. Thus, the Supreme Court’s decision not to review Grimm is irrelevant.

        Hammons also directs the Court’s attention to HHS’s recently published

interpretation of Section 1557 of the Affordable Care Act, 42 U.S.C. § 18816. See Notice

of Interpretation and Enforcement of Section 1557 of the Affordable Care Act and Title IX

of the Education Amendments of 1972 (May 10, 2021) (“Notice”). But the Notice and

HHS’s most recent interpretation of Section 1557 do not apply here because they were

not in effect at the time Hammons alleges the challenged conduct took place. Compare

ECF No. 1 ¶¶ 53–56 (alleging Hammons was denied treatment in January 2020), with

Notice at 1 (noting HHS’s interpretation becomes effective May 10, 2021). Hammons

cannot apply HHS’s new interpretation retroactively to this litigation. See Bowen v.

Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988).

        Furthermore, Hammons previously argued that HHS regulations implementing

Section 1557 were irrelevant to his claims and the “lawfulness of” the Medical System’s

alleged conduct “does not depend on” on them. ECF No. 47 at 34 n.13 (emphasis added).

Hammons cannot argue that the regulations are irrelevant while now arguing that the

recent Notice interpreting those regulations is authoritative; of course he cannot have it

both ways. See Angelini v. Baltimore Police Dep’t, 464 F. Supp. 3d 756, 783–86 (D. Md.



                                            -2-
           Case 1:20-cv-02088-DKC Document 51 Filed 07/09/21 Page 3 of 3



July 9, 2021




2020). In any event, Hammons’ Section 1557 claim fails because he has failed to allege

any intentional discrimination by the Medical System. See Weinreb v. Xerox Bus. Servs.,

LLC Health & Welfare Plan, 323 F. Supp. 3d 501, 521 (S.D.N.Y. 2018).

        For the reasons set forth above, Hammons’ notice of supplemental authority has

no impact on his claims or the Medical System’s motion to dismiss.

                                                Respectfully submitted,

                                                /s/ Denise Giraudo

                                                Denise Giraudo (Bar No. 29015)
                                                Paul Werner (admitted pro hac vice)
                                                Imad Matini (admitted pro hac vice)
                                                SHEPPARD, MULLIN, RICHTER &
                                                HAMPTON LLP
                                                2099 Pennsylvania Ave., N.W.
                                                Suite 100
                                                Washington, D.C. 20036
                                                Tel: 202-747-1906
                                                Fax: 202-747-3933
                                                dgiraudo@sheppardmullin.com
                                                pwerner@sheppardmullin.com
                                                imatini@sheppardmullin.com

                                                Counsel for Defendants




                                          -3-
